DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 11/08/21.
a. Claim 1 has been amended.
b. New claims 2-20 have been added.
c. Objections to the specification is withdrawn since it has being amended accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 recite the limitation "EC levels" in line 5 and 2, respectively. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Yi et al. (US 2018/0192354, “Yi”, provisional 62/161,214 shows Fig.6-9 and the related paragraphs).
Regarding claim 1, Yi discloses a method for execution by a user equipment (UE) with reduced bandwidth (BW) support at both Radio Frequency (RF) and baseband (See ¶.37, RF and baseband process; See ¶.34, baseband processing capability … reducing bandwidth), the method comprising:
 receiving, from a base station, configuration information of one or 5more Common Search Spaces (CSSs) for M-PDCCH (Physical Downlink Control CHannel for MTC) (See ¶.8, receive scheduling information for a downlink message via a dedicated common search space (D-CSS) in a first narrowband; See ¶.71, scheduling information for RAR and Msg4. Initial and reconfiguration of UE-specific configuration parameters (i.e. RRC messages) can also be scheduled via D-CSS; See fig.6 and ¶.72, The UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration; See ¶.75, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH), the configuration specifying a physical resource block (PRB) set for M-DPCCH, the PRB set specifying a number of PRB pairs in the PRB set (See ¶.66, CSS may be configured where two different sets of [repetition level, aggregation level] may be configured; See ¶.91-¶.93, where 0 means 2 PRBs (starting from the lowest PRB), 1 means 4 PRBs (starting from the lowest PRB), and 2 means 6 PRBs. Additionally, 1 more state may be used to refer 2 PRBs starting from the lowest or highest PRB within a NB);
- determining an aggregation level (AL), a repetition level (RL), or both the AL and RL based on the specified number of PRB pairs in the PRB set (See ¶.66, CSS may be configured where two different sets of [repetition level, aggregation level] may be configured; See ¶.91, a set of aggregation levels, e.g. 8 or 16, may be configured or prefixed. For CE, a set of aggregation levels and/or a set of repetition levels that a UE shall monitor for CE mode may be configured or prefixed. One simple approach of repetition levels may be to fix to monitor all repetition levels where only one aggregation level which is determined by the number of PRBs configured for D-CSS is assumed. For example, if 6 PRBs is configured for D-CSS, 24 aggregation levels may be assumed); and
- monitoring for M-PDCCH transmissions according to the one or more configured CSSs (See fig.6 and ¶.72, The UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration; See ¶.75, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH; See fig.7 and ¶.77, The UE may monitor the D-CSS to receive scheduling information for RAR at DL subframe B).

Regarding claim 2, Yi discloses “the baseband circuitry is not to monitor the one or more CSSs for M-PDCCH in every Downlink (DL) subframe (See fig.6 and ¶.72-74, The UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration, at DL subframe B'. Afterwards, the UE may monitor USS at DL subframe C'. ¶.[0074] In option 2, different behaviors for the case where a UE is not configured with UE-specific NB in which a UE is monitoring USS and the case after UE-specific NB is configured. RAR/Msg4 corresponding to initial access (before configured with C-RNTI) or paging in RRC_IDLE or initial configuration of UE-specific configuration may be scheduled via D-CSS).”

Regarding claim 3, Yi discloses “the one or more CSSs for M-PDCCH comprises a plurality of CSSs, wherein the plurality of CSSs of M-PDCCH are used by a plurality of UEs within a cell, and wherein a subset of the plurality of UEs within the cell are to monitor instances of the plurality of CSSs for M-PDCCH (See ¶.34, all UEs shall support maximum 20 MHz system bandwidth, which requires baseband processing capability to support 20 MHz bandwidth. To reduce hardware cost and battery power of the UE used for machine type communication (MTC), reducing bandwidth is a very attractive option. To enable narrow-band MTC UEs, the current LTE specification shall be changed to allow narrow-band UE category. If the serving cell has small system bandwidth (smaller than or equal to bandwidth that narrow-band UE can support), the UE can attach based on the current LTE specification. Hereinafter, a MTC UE may be referred to as one of a UE requiring coverage enhancement (CE), a low cost UE, a low end UE, a low complexity UE, a narrow(er) band UE, a small(er) band UE, or a new category UE. Or, just a UE may refer one of UEs described above; See ¶.37, It may be assumed that operating bandwidth is consistent for all narrow-band UEs within a cell; See ¶.42, As the narrow-band UE cannot decode legacy PDCCH, another control channel mechanism (such as enhanced PDCCH transmitted/multiplexed in PDSCH area) may be assumed for supporting narrow-band UEs; See ¶.115, Paging resource for RRC_CONNECTED UEs: If paging is scheduled with the associated M-PDCCH, the same NB as UE-specific NB may be used for paging as well).”

Regarding claim 4, Yi discloses “the UE receives data indicating that a multicast transmission starts or is scheduled using M-PDCCH at a Paging Occasion (PO) and or a Paging Frame (PF) (See ¶.57, determining resources RAR/Msg4/paging, one the following options may be considered for both normal coverage and enhanced coverage modes. In terms of resource indication mechanism for RAR/Msg4/paging and also RRC messages, various design choices may be considered as follows depending on whether D-CSS is defined, whether a UE needs to hop between CSS and USS NBs due to configured in different NBs, and/or whether RAR and/or paging is scheduled with the associated M-PDCCH; See ¶.107, Paging resource configuration for RRC_IDLE UEs: Depending on paging occasion, one or multiple NBs may be configured by the network. If paging is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for paging may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semi-statically configured per CE level used by PRACH. Otherwise, if multiple NBs are configured, NB may be determined by P-RNTI).”

Regarding claim 5, Yi discloses “the baseband circuitry is to monitor different instances of the plurality of CSSs for M-PDCCH on different time or frequency resources (See ¶.71, The UE may monitor the D-CSS to receive scheduling information for RAR and Msg4. Initial and reconfiguration of UE-specific configuration parameters (i.e. RRC messages) can also be scheduled via D-CSS; See ¶.27, UL transmission and DL transmission are made during different periods of time at the same frequency band).”

Regarding claim 6, Yi discloses “baseband circuitry is to monitor the different instances of the plurality of CSSs on different subframes or radio frames in time and/or on different narrowbands (NBs) or the same NB (See ¶.50, M-PDCCH may indicate the narrow-band where RAR PDSCH is scheduled. MPDCCH for this purpose may be scheduled via dedicated CSS narrow-band; See ¶.56, The entire system bandwidth may be divided in to a few narrow-bands and a set of narrow-bands usable for MTC UEs may be configured).”

Regarding claim 7, Yi discloses “each instance of the plurality of CSS corresponds to a type of message being transmitted or scheduled thereon (See ¶.56, RAR may be referred to as message 2 (Msg2), and contention resolution message may be referred to as message 4 (Msg4). Further, a dedicated common search space (D-CSS) may refer to a search space transmitted in a dedicated narrowband which is either prefixed or configured by MTC-SIB. The D-CSS may perform frequency hopping per hopping pattern once frequency hopping is enabled. "NB" refers to a narrow-band. The entire system bandwidth may be divided in to a few narrow-bands and a set of narrow-bands usable for MTC UEs may be configured).”

Regarding claim 8, Yi discloses “the one or more CSSs include one or more of the following: one or more CSSs for Random Access Response (RAR) message (CSS-RAR), one or more CSSs for paging messages (CSS-Paging), one or more CSSs for scheduling Message 4 (CSS-Message 4), or one or more CSSs for transmitting other Layer I control information to UEs in RRC CONNECTED mode (CSS-ConnectedMisc) (See ¶.56, RAR may be referred to as message 2 (Msg2), and contention resolution message may be referred to as message 4 (Msg4). Further, a dedicated common search space (D-CSS) may refer to a search space transmitted in a dedicated narrowband which is either prefixed or configured by MTC-SIB. The D-CSS may perform frequency hopping per hopping pattern once frequency hopping is enabled. "NB" refers to a narrow-band. The entire system bandwidth may be divided in to a few narrow-bands and a set of narrow-bands usable for MTC UEs may be configured).”

Regarding claim 9, Yi discloses “the baseband circuitry is to monitor one instance of the one or more CSS-RARs for a RAR message (DCI)-RAR) (DCI-RAR) or scheduling information (DCI-SA-RAR) for a RAR message transmitted using PDSCH, and wherein one or multiple instances of CSS-RARs are configured by the network at the system-level based on different EC levels of UEs (See fig.7, D-CSS -> RAR; See ¶.110, If RAR is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for RAR may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semistatically configured per CE level used by PRACH. If RAR is scheduled without the associated MPDCCH, at most one NB may be allocated per CE level used by PRACH).”

Regarding claim 10, Yi discloses “the RF circuitry is to receive configuration information of the one or more CSS-RARs and/or one or more CSS-Paging in a Machine-Type- Communication (MTC) System Information Block (SIB) (See ¶.54, A dedicated narrow-band may be configured either by SIB or predefined, where RAR occasion is configured or implicitly determined based on PRACH configuration; See ¶.56, RAR may be referred to as message 2 (Msg2), and contention resolution message may be referred to as message 4 (Msg4). Further, a dedicated common search space (D-CSS) may refer to a search space transmitted in a dedicated narrowband which is either prefixed or configured by MTC-SIB).”

Regarding claim 11, Yi discloses “the configuration information for a respective instance of the one or more CSS-RARs and/or one or more CSS-Paging includes one or more of the following: starting subframe for M-PDCCH repetitions, Repetition Level (RL) for M-PDCCH, Aggregation Levels (ALs) used for M-PDCCH, an narrowband (NB) index, or Physical Resource Blocks (PRBs) within the NB that constitute the M-PDCCH-PRB set, wherein number of PRBs is one of {2, 4, 6} (See ¶.74, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH. In this case, if high repetition level is assumed for CSS, a UE may always have to search high repetition level; See ¶.93, In case of indication of 6 PRBs, instead of utilizing current mechanism of resource allocation, NB+[0, 1, 2] may be indicated, where 0 means 2 PRBs (starting from the lowest PRB), 1 means 4 PRBs (starting from the lowest PRB), and 2 means 6 PRBs. Additionally, 1 more state may be used to refer 2 PRBs starting from the lowest or highest PRB within a NB. [0094] Default PUCCH offset).”

Regarding claim 12, Yi discloses “baseband circuitry is to derive a starting subframe for M-PDCCH repetitions with respect to the starting subframe defining the Paging Occasions (PO) and the Repetition Level (RL) used for the M-PDCCH (See ¶.107, Depending on paging occasion, one or multiple NBs may be configured by the network. If paging is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for paging may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semi-statically configured per CE level used by PRACH. Otherwise, if multiple NBs are configured, NB may be determined by P-RNTI. [0112] Msg4 (temporary C-RNTI): If Msg4 is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for Msg4 may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semistatically configured per CE level used by PRACH. If Msg4 is scheduled without the associated MPDCCH, at most one NB may be allocated per CE level used by PRACH; See ¶.49, A set of separate narrow-band may be defined per CE level where CE level is determined by PRACH repetition level. The occasion of RAR in each narrow-band may be further determined by associated MTC PDCCH (M-PDCCH) or narrow-band occasion configured either implicitly (derived from PRACH configuration) or explicitly).”

Regarding claim 13, Yi discloses “an Aggregation Level (AL) used for M-PDCCH for paging is fixed to the maximum AL= 24 and the M-PDCCH-PRB set for the one or more CSS-Paging fixed to 6 PRBs of a NB (See ¶.91, One simple approach of repetition levels may be to fix to monitor all repetition levels where only one aggregation level which is determined by the number of PRBs configured for D-CSS is assumed. For example, if 6 PRBs is configured for D-CSS, 24 aggregation levels may be assumed).”

Regarding claim 14, Yi discloses “plural instances of CSS-Paging are configured (See ¶.60-61, D-CSS+CSS/USS in a UE-specific NB, ¶.[0061] In this option, D-CSS schedules resources for RAR/Msg4 and initial configuration of UE-specific configurations before UE-specific NB is configured. CSS in UE-specific NB may schedule resources for RAR/Msg4 /paging and reconfiguration of UE-specific configurations after UE-specific NB is configured. TDM between CSS and USS in the same NB may be considered. At least different repetition levels may be used for CSS and USS; See ¶.63, Alternatively, similar to D-CSS, CSS-like control channel may be used. CSS in UE-specific NB may schedule RAR/Msg4 /paging and reconfiguration of UE-specific configurations after UE-specific NB is configured. TDM between CSS and USS in the same NB may be considered. At least different repetition levels may be used for CSS and USS).”

Regarding claim 15, Yi discloses “different UEs monitor different physical resources for respective instances of the CSS-Paging, or different UEs monitor different NBs for M-PDCCH carrying scheduling assignment for paging message transmission (See ¶.30, The PDCCH may carry a transport format and a resource allocation of a downlink shared channel (DL-SCH), resource allocation information of an uplink shared channel (UL-SCH), paging information on a paging channel (PCH), system information on the DL-SCH, a resource allocation of an upper-layer control message such as a random access response transmitted on the PDSCH, a set of TX power control commands on individual UEs within an arbitrary UE group, a TX power control command, activation of a voice over IP (VoIP), etc. A plurality of PDCCHs can be transmitted within a control region. The UE can monitor the plurality of PDCCHs. The PDCCH is transmitted on an aggregation of one or several consecutive control channel elements (CCEs). The CCE is a logical allocation unit used to provide the PDCCH with a coding rate based on a state of a radio channel. The CCE corresponds to a plurality of resource element groups).”

Regarding claim 16, Yi discloses “the baseband circuitry is to determine the respective one of the NBs to monitor for CSS-Paging according to a function of a UE Identifier (ID) (See ¶.31, the CRC is scrambled with a unique identifier (referred to as a radio network temporary identifier (RNTI)) according to an owner or usage of the PDCCH. If the PDCCH is for a specific UE, a unique identifier (e.g., cell-RNTI (C-RNTI)) of the UE may be scrambled to the CRC. Alternatively, if the PDCCH is for a paging message, a paging indicator identifier (e.g., paging-RNTI (P-RNTI)) may be scrambled to the CRC. If the PDCCH is for system information (more specifically, a system information block (SIB) to be described below), a system information identifier and a system information RNTI (SI-RNTI) may be scrambled to the CRC. To indicate a random access response that is a response for transmission of a random access preamble of the UE, a random access-RNTI (RA-RNTI) may be scrambled to the CRC; See ¶.41, The narrow-band UE may support only one LTE band and single radio access technology (RAT). However, it is not precluded to consider inter-RAT handover case for a low cost UE. Just for the simplicity, this invention may assume single-RAT supporting UE; See further ¶.47-49 for narrow-band).”

Regarding claim 17, Yi discloses “the baseband circuitry is to determine the respective one of the NBs to monitor for CSS-Paging according to a function of the EC level of the UE (See ¶.47, either different narrow-band and/or time may be defined for different CE level. In this case, if the repetition number is not fixed, a UE may need to blindly search the number of repetitions. Another approach is to restrict the blind search candidates of repetition levels such that repetition number=K is defined for the CE level that PRACH has used, then a UE needs to blindly search K/2 and 2*K. The network may always transmit to 2*K repetition level where the UE reports the successful decoding repetition number in message 3 such that the network can know the required repetition number for DL transmission. Furthermore, the repetition number for message 3 may be determined according to PRACH (coarse granularity) or according to RAR. RAR may indicate the required number of repetitions for message 3).”

Regarding claim 18, Yi discloses “the RF circuitry is to receive a single CSS configuration information for monitoring by the UE (See ¶.7, receiving scheduling information for a downlink message via a dedicated common search space (D-CSS) in a first narrowband from a network), and the baseband circuitry is to monitor the CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances (See ¶.31, eNB determines a PDCCH format according to a DCI to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information. The CRC is scrambled with a unique identifier (referred to as a radio network temporary identifier (RNTI)) according to an owner or usage of the PDCCH. If the PDCCH is for a specific UE, a unique identifier (e.g., cell-RNTI (C-RNTI)) of the UE may be scrambled to the CRC. Alternatively, if the PDCCH is for a paging message, a paging indicator identifier (e.g., paging-RNTI (P-RNTI)) may be scrambled to the CRC).”

Regarding claim 19, Yi discloses “the RF circuitry is to receive common configuration information of CSS for M-PDCCH implicitly indicating different sets of UEs to monitor different physical resources for monitoring of M-PDCCH transmissions in their respective CSS for M-PDCCH (See fig.7 and ¶.77, D-CSS NB is configured at DL subframe A. The UE may monitor the D-CSS to receive scheduling information for RAR at DL subframe B. For initial configuration of UE-specific configuration including M-PDCCH configuration, D-CSS NB is configured at DL subframe A'. The UE may monitor the D-CSS to receive scheduling information for RRC message at DL subframe B'. Afterwards, the UE may monitor CSS/USS at DL subframe C' in the UE-specific NB. After initial setup, CSS is configured at DL subframe E in that UE-specific NB. The UE may monitor CSS to receive scheduling information for RRC message at DL subframe F. For reconfiguration of UE-specific configuration including M-PDCCH configuration, CSS is configured at DL subframe E' in that UE-specific NB. The UE may monitor CSS to receive scheduling information for RRC message at DL subframe F').”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Park et al. (US 2018/0115943, “Park”).
Regarding claim 20, Yi discloses a base station comprising: 
- radiofrequency (RF) circuitry (See fig.11 and ¶.6, RF capability for Tx and Rx) to transmit configuration information of a plurality of common Search Spaces (CSSs) for M-PDCCH (Physical Downlink Control CHannel for MTC) to one or more UEs (See ¶.8, receive scheduling information for a downlink message via a dedicated common search space (D-CSS) in a first narrowband; See ¶.66, CSS may be defined a set of search space; See ¶.71, scheduling information for RAR and Msg4. Initial and reconfiguration of UE-specific configuration parameters (i.e. RRC messages) can also be scheduled via D-CSS; See fig.6 and ¶.72, The UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration; See ¶.75, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH; Examiner’s Note: Park discloses a plurality of CSSs) supporting a reduced bandwidth (BW) (See ¶.34, baseband processing capability … reducing bandwidth), the configuration being based on a type of one or more messages being scheduled or transmitted or being based on one or more functionality factors of the one or more messages being scheduled or transmitted (See ¶.57, in terms of determining resources RAR/Msg4/paging, one the following options may be considered for both normal coverage and enhanced coverage modes. In terms of resource indication mechanism for RAR/Msg4/paging and also RRC messages, various design choices may be considered as follows depending on whether D-CSS is defined, whether a UE needs to hop between CSS and USS NBs due to configured in different NBs, and/or whether RAR and/or paging is scheduled with the associated M-PDCCH; ¶.98, EPDCCH configuration may be determined by C-RNTI % M, where M is the number of EPDCH configurations contained in SIB. [0099] SIB itself may contain scheduling information of PDSCH where actual configuration of list of EPDCCH configuration is transmitted. For CE support, the number of repetition in addition to starting subframe may be necessary. Also, separate configuration of this type of resource for normal coverage and CE may be further considered; See ¶.113, If CSS is introduced, a dedicated NB carrying CSS for RAR, paging and Msg4 (temporary C-RNTI) may be considered),
- wherein the plurality of CSSs for M-PDCCH are differentiated by based-on- functionality-differentiation (See Table #1, configuration of D-CSS and configuration of CSS; See ¶.48, a common resource pool may be used where the RAR is differentiated by repetition number of RAR. The repetition number of RAR may correspond to the PRACH CE level; See ¶.75-76, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH. In this case, if high repetition level is assumed for CSS, a UE may always have to search high repetition level. To allow reconfiguration CE level change or common scheduling over different repetition levels, repetition level monitored for CSS may be higher than USS. ¶.[0076] Alt 2: CSS and USS may have different starting subframe sets. If this is used, the set of starting subframe for CSS may be more restricted compared to USS. Thus, it may restrict the possible occasion of M-PDCCH scheduling via CSS. For example, if enhanced PHICH (EPHICH) is used which is scheduled via CSS, this may restrict the occasion of EPHICH transmission) that includes a type of use case and/or an enhanced coverage (EC) level of the UEs (See ¶.44, A UE may assume a constant repetition number which is determined based on PRACH CE level. For example, if PRACH uses 5 dB CE level, RAR may also be transmitted using 5 dB CE level; See ¶.99, For CE support, the number of repetition in addition to starting subframe may be necessary. Also, separate configuration of this type of resource for normal coverage and CE may be further considered; See ¶.57, in terms of determining resources RAR/Msg4/paging, one the following options may be considered for both normal coverage and enhanced coverage modes. In terms of resource indication mechanism for RAR/Msg4/paging and also RRC messages, various design choices may be considered as follows depending on whether D-CSS is defined, whether a UE needs to hop between CSS and USS NBs due to configured in different NBs, and/or whether RAR and/or paging is scheduled with the associated M-PDCCH).
Yi discloses that “CSS may be defined as a set of search space where non C-RNTI based RNTIs (such as P-RNTI, RA-RNTI, transmit power control RNTI (TPC-RNTI) (Yi, See ¶.66)”, but does not explicitly disclose a plurality of CSSs. However, Park discloses a plurality of CSSs (Park, See ¶.106, for example, the separate CSS may be defined according to a type of common control information (for example, DCI) to be monitored by the MTC UE or a type of an RNTI. That is, a paging CSS for monitoring an M-PDCCH transmitting scheduling information of paging and an RA_CSS for monitoring an M-PDCCH transmitting scheduling information of an RAR may be separately defined. Further, a fallback CSS for a fallback operation of a USS configured to be MTC UE-specific may be defined. Each MTC UE may monitor only an M-PDCCH scrambled with a P-RNTI in the configured paging CSS and only an M-PDCCH scrambled with an RA-RNTI in the RA_ CSS. Further, the MTC UE may monitor only an M-PDCCH scrambled with a C-RNTI of the corresponding UE in the fallback CSS; See further ¶.116).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “a plurality of CSSs” as taught by Park into the system of Yi, so that it provides a way for a separate CSS to be defined according to a type of common control information to be monitored by the MTC UE or a type of an RNTI (Park, See ¶.106).

                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411